136 F.3d 674
Pens. Plan Guide (CCH) P 23940LBAY AREA LAUNDRY AND DRY CLEANING PENSION TRUST FUND,Plaintiff-Appellant,v.FERBAR CORPORATION OF CALIFORNIA, INC., a CaliforniaCorporation;  Ferreira Farms, Inc., a CaliforniaCorporation;  Diable Cleaners, Inc., a CaliforniaCorporation;  Stephen J. Barnes, and Robert J. Ferreira,Defendants-Appellees.
No. 94-15976.
United States Court of Appeals,Ninth Circuit.
Feb. 20, 1998.

Before:  BROWNING,* BEEZER, and TROTT, Circuit Judges.

ORDER

1
The judgment of this court, 73 F.3d 971 (1996), having been reversed, this case is remanded to the district court for further proceedings consistent with the decision of the Supreme Court of the United States in Bay Area v. Ferbar Corporation, --- U.S. ----, 118 S. Ct. 542, 139 L. Ed. 2d 553, (1997).



*
 Pursuant to G.O. § 3.2.g, Judge Browning has been drawn as the replacement for Judge Norris, who has retired from the court